Citation Nr: 1036336	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  08-21 524	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a disability manifested 
by skin rashes.

3.  Entitlement to service connection for disability exhibited by 
respiratory infections.

4.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1977.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision that, in pertinent part, 
denied service connection for bilateral hearing loss; for a 
disability manifested by skin rashes; for respiratory infections; 
and for hemorrhoids.  The Veteran timely appealed.

In June 2010, the Veteran testified during a hearing before the 
undersigned at the RO.  Following the hearing, the Veteran 
submitted additional evidence and waived initial consideration of 
the evidence by the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran and 
his representative when further action is required.


REMAND

The Veteran is competent to testify on factual matters of which 
he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. 
App. 362 (2005).

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Bilateral Hearing Loss 

The Veteran contends that service connection for bilateral 
hearing loss is warranted on the basis that he was exposed to 
excessive noise in service from working as an aircraft engine 
technician.  His Form DD214 reflects a primary specialty as a 
"reciprocating engine mechanic."

Audiometric testing in service at entry in February 1969 revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
-
15
LEFT
15
5
5
-
20

Audiometric testing in service in July 1969 revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
20
25
LEFT
5
5
5
20
20

Audiometric testing in service in July 1970 revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
25
30
LEFT
5
5
10
30
20
Audiometric testing in service in August 1970 revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
25
30
LEFT
15
10
10
25
20

Audiometric testing in service in January 1971 revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
20
LEFT
15
10
10
25
20

Audiometric testing in service in November 1971 revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
10
15
LEFT
10
5
0
15
25

Audiometric testing in service in January 1972 revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
25
30
LEFT
10
10
5
30
25

Audiometric testing in service in November 1975 revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
20
30
LEFT
10
10
10
30
30

Audiometric testing in service in January 1977 revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
25
25
LEFT
20
10
10
30
25

Private treatment records, dated in June 2010, reveal that the 
Veteran was evaluated for moderate hearing loss, which 
"historically started" in service (according to Dr. Dowda's 
report.  

In June 2010, the Veteran testified that he had been given 
regular ear plugs in service, and that diagnosing aircraft 
engines to pinpoint where noise was coming from required that he 
remove the ear plugs to perform his job.  

Evidence of a current hearing loss disability-i.e., one meeting 
the requirements of 38 C.F.R. § 3.385-and a medically sound 
basis for attributing such disability to service may serve as a 
basis for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

Skin Rashes

The Veteran contends that his skin rashes had their onset in 
service.  Both the Veteran's Form DD 214 and his service 
treatment records reflect service in Vietnam.

In June 2010, the Veteran testified that he began having skin 
rash problems in Bien Hoa, Vietnam, in 1972 or 1973.  He was 
treated on several occasions in service for skin rashes and for 
acne vulgaris on the face, neck, and back.

Recent treatment records, dated in June 2010, reflect treatment 
for a chronic acne-like eruption across the entire upper 
posterior thorax.

Disability exhibited by Respiratory Infections 

The Veteran contends that his respiratory infections had their 
onset in service.  Service treatment records include assessments 
of acute upper respiratory infection in July 1971, December 1973, 
and October 1975.

In June 2010, the Veteran testified that he had a couple of 
occurrences of respiratory problems following active service, and 
expressed concern about tuberculosis.  Service treatment records 
reflect a positive tine test and a positive purified protein 
derivative (of tuberculin) in December 1972, and a history of 
positive tuberculosis skin test in October 1976.

Hemorrhoids

The Veteran contends that his hemorrhoids had their onset in 
service.  Service treatment records first document internal 
hemorrhoids in April 1971, and then again in October 1972.  

In June 2010, the Veteran testified that he was first treated for 
hemorrhoids in service, and that he continued to suffer from 
hemorrhoids.  He testified that he recently underwent a procedure 
to shrink the hemorrhoids in October 2008.

Records submitted by the Veteran in June 2010 include a medical 
statement from Joseph J. Nichols, Jr., M.D., indicating that the 
Veteran presented with complaints of intermittent rectal bleeding 
in October 2008; and that the Veteran then elected to proceed 
with sclerotherapy due to the recurrent bleeding.

The Veteran failed to report for a scheduled VA examination in 
2006, but testified that he contacted VA and requested that the 
physical examination be re-scheduled.  He also testified that if 
another examination was scheduled, he would show up for it.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA audiology 
examination to identify all current 
disability underlying the Veteran's current 
complaints of bilateral hearing loss; and 
to obtain information as to the current 
nature and likely etiology of any current 
hearing loss of either ear.  All 
appropriate tests and studies (to include 
audiometric testing) should be 
accomplished, and all clinical findings 
should be reported in detail. 

The examiner should specifically indicate 
whether the Veteran currently has hearing 
loss in either ear to an extent recognized 
as a disability for VA purposes (i.e., has 
an auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 
hertz of 40 decibels or greater; or an 
auditory threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 
4000 hertz of 26 decibels or greater; or 
speech recognition scores using the 
Maryland CNC Test of less than 94 percent).  

Based on the examination and review of the 
record, the examiner should offer opinions 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
any such hearing loss disability of either 
ear had its onset in service, or is the 
result of disease or injury incurred or 
aggravated during service, to specifically 
include in-service noise exposure during 
diagnosis and repair of aircraft engines as 
reported by the Veteran.  The examiner 
should provide a rationale for the 
opinions.

The Veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the Veteran, and the examination 
report should note review of the file.

2.  Afford the Veteran a VA examination to 
identify all current disability underlying 
the Veteran's current complaints of skin 
rashes.  If a disability manifested by skin 
rashes is diagnosed, the examiner should 
determine whether it is at least as likely 
as not (50 percent probability or more) 
that any such disability is the result of 
disease or injury incurred or aggravated 
during service, to specifically include his 
presumed in-service exposure to herbicides.   
The examiner should provide a rationale for 
opinions offered.

The Veteran's claims file, to include a 
copy of this REMAND, must be provided to 
the examiner designated to examine the 
Veteran, and the examination report should 
note review of the file.

3.  Afford the Veteran a VA examination to 
identify any chronic disability exhibited 
by respiratory infections. The claims file 
must be made available to the examiner for 
review.  The examiner is requested to 
determine:

a)  Whether it is at least as likely as not 
(50 percent probability or more) that any 
such disability either had its onset in 
active service, or is the result of disease 
or injury incurred or aggravated during 
active service-to specifically include 
assessments of acute upper respiratory 
infection in July 1971, December 1973, and 
October 1975, or other incident in service; 
and  

(b)  Whether it is at least as likely as 
not (50 percent probability or more) that 
any such disease or disability is a 
residual of a positive tine test in 
December 1972 and/or history of positive 
tuberculosis skin test in October 1976.  If 
other causes are more likely, those should 
be noted.

The examiner should reconcile any opinion 
with the service treatment records 
(described above).  The examiner should 
provide a rationale for the opinions.

The Veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the Veteran, and the examination 
report should note review of the file.

4.  Afford the Veteran a VA examination to 
identify all current disability underlying 
the Veteran's current complaints of 
hemorrhoids, and to determine whether it is 
at least as likely as not (50 percent 
probability or more) that the Veteran's 
hemorrhoids either had their onset in 
service, or are the result of disease or 
injury incurred or aggravated during 
service, to specifically include the in-
service findings of hemorrhoids in 
April 1971 and in October 1972, or other 
incidents in service.  The examiner should 
provide a rationale for opinions offered.

The Veteran's claims file, to include a 
copy of this REMAND, must be provided to 
the examiner(s) designated to examine the 
Veteran, and the examination report should 
note review of the file.

5.  After ensuring that the requested 
actions are completed, the RO or AMC should 
re-adjudicate the claims on appeal.  If the 
benefits sought are not fully granted, the 
RO or AMC must furnish a supplemental 
statement of the case (SSOC), before the 
claims file is returned to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


